DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 3, 5, 7 & 36 of copending Application No. 17/371033 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: They are both directed to the same subject matter of selecting room and scheduling the cleaning robot to clean specific areas based on a user preference.  It would have been obvious to combine the claims to teach what is currently presented in the current application because one would want to allow the user to set the robot up based on their own cleaning schedule and preferences.  For example, the user may want to have the robot clean while they are away from the house and at work thus not having to hear the vacuum.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


17/371,033 
Claim 2: 
 
A method comprising: receiving, on a mobile device, a user request to register a room of a plurality of selectable rooms in a space,  
 
17/371,022 
Claim 2: 
 
A method comprising: receiving, on a mobile device, a user request to register a room of a plurality of selectable rooms in a space, 

registering the room of the plurality of selectable rooms, … presenting, on the mobile device, display elements associated with the plurality of selectable rooms in the space, 
receiving, on the mobile device, one or more user inputs indicative of a plurality of user-selected rooms selected from the plurality of selectable rooms and a user-selected order of the plurality of user-selected rooms;  
receiving, on the mobile device, a user request to schedule a cleaning task of a robotic vacuum cleaner; …  
and sending information to cause the robotic vacuum cleaner to initiate a cleaning task to clean the plurality of user-selected rooms in the user-selected order. 
and sending information to cause the robotic vacuum cleaner to initiate the cleaning task at the user-selected time to clean the one or more user-selected rooms. 
Claim 3  
receiving, on the mobile device, a user input of a user-selected time to initiate the cleaning task of the robotic vacuum cleaner, wherein sending the information to cause the robotic vacuum cleaner to initiate the cleaning task to clean the plurality of user-selected rooms in the user-selected order comprises: sending the information to cause the robotic vacuum cleaner to initiate the cleaning task to clean the plurality of user-selected rooms in the user-selected order at the user-selected time.   
 
and sending information to cause the robotic vacuum cleaner to initiate the cleaning task at the user-selected time to clean the one or more user-selected rooms. 
 
receiving, on the mobile device, a user input of a user-selected time for initiating the cleaning task of the robotic vacuum cleaner; 
Claim 5: 
receiving the user request to register the room of the plurality of selectable rooms in the space comprises: receiving, on the mobile device, a user selection of a name; and the method further comprises: assigning the name to the room of the plurality of selectable rooms. 
 
wherein receiving the user request to register the room of the plurality of selectable rooms comprises receiving, on the mobile device, a user selection of a name; 
wherein registering the room comprises assigning the name to the room of the plurality of selectable rooms; 
Claim 36: 
wherein presenting the display elements associated with the plurality of selectable rooms in the space comprises presenting, on the mobile device, a display element indicative of a name assigned to the room of the plurality of selectable rooms. 
 
 
wherein presenting the display elements associated with the plurality of selectable rooms in the space comprises presenting, on the mobile device, a display element indicative of the name assigned to the room of the plurality of selectable rooms; 

presenting, on the mobile device, a plurality of predetermined names. wherein the user selection of the name corresponds to a user selection of a predetermined name of the plurality of predetermined names. 
 
receiving, on the mobile device, a user input of one or more user-selected rooms selected from the plurality of selectable rooms;  
 
 
 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVESH V AMIN whose telephone number is (571)270-3255. The examiner can normally be reached M-Thur, 8-6:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

BHAVESH V. AMIN
Primary Examiner
Art Unit 3664



/BHAVESH V AMIN/Primary Examiner, Art Unit 3664